Citation Nr: 1135128	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-35 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from June 1948 to April 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In October 2007, in his VA Form 9, Substantive Appeal, the Veteran requested a Board hearing be held at the RO.  However, in a form received by VA in November 2007 the Veteran withdrew this request for a Board hearing.  As the Veteran has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required for the Veteran's claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

A preliminary review of the record discloses that additional development is necessary concerning all of the Veteran's claims on appeal.

The Veteran claims service connection for bilateral hearing loss and for tinnitus.  In his written submissions he contends that he suffered acoustic trauma while in service during the Korean War when he served on a gun crew aboard a Navy destroyer handling shells for 40 MM guns.  Despite a request made at the time, the Veteran claims that he was denied a proper hearing examination when he was discharged in April 1951.  He also asserts that he has experienced hearing loss and ringing in his ears since discharge from service.  In addition, he claims that within four years after his discharge he underwent a private "wire loop" operation on each ear by Dr. H.P.H., a private ear specialist.  He claimed that Dr. H.P.H. used a plastic loop in his procedure on the Veteran's right ear and, six months later, used a wire loop in the procedure on his left ear.

Service personnel records show that the Veteran was a fireman in the Navy.  They also show that in June 1950 he was transferred to the USS JOHN A. BOLE (DD-755) and was assigned the next month as a fireman and engineering hand on board this ship.  His DD Form 215 does not reflect combat awards or decorations, but shows he received the Korean Service Medal, the Korean Presidential Unit Citation, the National Defense Service Medal, and the United Nations Medal.

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear from recent VA treatment records and the October 2006 VA examination that the Veteran has current bilateral hearing loss and tinnitus disabilities and meets the first requirement for service connection.

Service treatment records are negative for any indication of hearing loss.  His April 1951 discharge examination lacked audiogram findings, but did reflect a normal score of 15/15 on the whisper test.  However, the Board finds that the Veteran's lay evidence of acoustic trauma while aboard ship off the coast of Korea during the first year of that war is credible evidence of the possible onset of hearing loss and tinnitus.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  While hearing loss sufficient to merit service connection is measured under the provisions of 38 C.F.R. § 3.385, the Veteran is competent to describe acoustic trauma in service, even if actual hearing loss and tinnitus were not documented at the time.  Therefore, the Board finds that the second requirement for service connection has been met in this case.  

However, regarding the third requirement for service connection, the Board finds there is still insufficient evidence in the record to determine how long the Veteran has had symptoms of hearing loss and tinnitus and whether they relate to his period of military service.  

A review of the claims file discloses there are no copies of treatment records from discharge in 1951 until more than 50 years later.  A May 2004 VA medical record noted that the Veteran was a current VA hearing aid wearer and mentioned that the results of an audiogram were unchanged since a May 2001 hearing test.  A May 2006 VA medical record noted that the Veteran was a "long time wearer of hearing aids."  The Board notes that there are no VA medical records associated with the claims file dated before May 2004, so it is not possible to determine when he first reported hearing loss and tinnitus symptoms.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In May 2006 signed statements the Veteran indicated that Dr. H.P.H., the private doctor who performed the "wire loop" ear surgeries during the 1950s in a St. Louis, Missouri, hospital had died.  He no longer remembered the name of the hospital and was sure the medical records would not be available.  The Board notes that during the next 50 years the Veteran may have consulted other private providers about his hearing complaints.  As there may be additional private medical records related to this appeal, they too should be sought on this remand.

On remand, therefore, the Veteran should be provided another opportunity to shed light on how long he has had hearing loss and tinnitus symptoms.  He shall be requested to inform VA how long he has been going to VA for treatment of these disorders and at what clinics he has been provided treatment.  He also shall be requested to provide the name and address of any current private audiologist who is treating him for hearing complaints as well as the names and addresses of former private providers who treated him for hearing complaints during the past 50 years.  

The October 2006 VA examiner noted that the Veteran had severe bilateral hearing loss, but declined to proffer a medical opinion on whether either his current hearing loss or tinnitus were related to the Veteran's period of military service.  The VA examiner stated that there was insufficient evidence available in order to render an opinion without resorting to mere speculation.  The Veteran's representative has requested a remand for further development because the VA examiner did not consider the Veteran's lay evidence that after service he underwent "wire loop" ear surgery in the 1950s.  The Board notes too that the VA examiner did not report whether there was any current evidence that the Veteran had undergone such surgery years before.  In addition, the examiner reported that the Veteran served on a "floating dry dock" and worked as a pipefitter in service.  There was no notation of the Veteran's reported service aboard a Navy destroyer shelling coastal emplacements during a time of war.  This is also an inadequacy in the examination since the Board has acknowledged the Veteran's acoustic trauma during service.  

The Board is cognizant of the recent holding of Jones v. Shinseki, 23 Vet. App. 382 (2010), where the Court stated that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Id. at 387.  In essence, the Court in Jones acknowledged that there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Id. at 390.

The Board notes that the October 2006 VA examination was inadequate for an assessment of the Veteran's hearing loss and tinnitus disorders because the examiner never discussed lay evidence in the record of post-service ear surgery in the 1950s to address hearing loss difficulties.  In addition, the examination report did not reflect the Veteran's claims of working in a shipboard gun crew off the coast of Korea during the first year of that war.

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, on remand the RO/AMC shall schedule the Veteran for a VA audiological examination.  During this examination, the audiologist shall determine, if possible, if there is any evidence that the "wire loop" surgery the Veteran claimed was done on each ear in the 1950s actually occurred.  Then, the examiner shall be requested to render an opinion on the etiology of the Veteran's hearing loss and tinnitus disabilities.  In doing so, the VA examiner must consider the Veteran's claims of hearing loss and tinnitus since service in conjunction with the other documented evidence of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for any hearing loss or tinnitus disorders or who have provided hearing aids.  The RO/AMC shall ask the Veteran how long he has been wearing hearing aids and how long he went to each private provider or VA clinic.  Of particular interest are any private treatment records from a current private audiologist; as well as records of evaluation and/or treatment from any VA Medical Center or VA clinic before May 2004.  After the Veteran has signed the appropriate release(s), the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the RO/AMC shall schedule the Veteran for an appropriate examination of his claims for service connection for hearing loss and tinnitus.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.  The audiological examiner must record a detailed history of inservice and post-service noise exposure.  After a review of the examination findings and the entire evidence of record, the examiner must render opinions as to the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that there is any evidence in either ear of the Veteran's reported "wire loop" surgery in the 1950s.

(b)  Whether the Veteran's current hearing loss and tinnitus disorders are at least as likely as not (50 percent probability or greater) related to service.  In rendering an opinion on etiology, the examiner is reminded that he or she must consider the Veteran's complaints of hearing loss and tinnitus since service in conjunction with the documented evidence of record.

A complete rationale for all opinions and conclusions reached should be provided.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records and the Veteran's lay assertions.

3.  Thereafter, the RO/AMC shall readjudicate the Veteran's claims for service connection for hearing loss and tinnitus.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



